This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0202

                                    State of Minnesota,
                                       Respondent,

                                             vs.

                                   Scott Randall Baynes,
                                         Appellant.

                                 Filed November 16, 2015
                                        Affirmed
                                      Chutich, Judge

                               Ramsey County District Court
                                 File No. 62-CR-14-850

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Samuel J. Clark, St. Paul City Attorney, Tamara S. Larsen, Assistant City Attorney,
Yamy Vang, Assistant City Attorney, St. Paul, Minnesota (for respondent)

Bradford W. Colbert, Danielle Thompson (certified student attorney), St. Paul, Minnesota
(for appellant)


       Considered and decided by Chutich, Presiding Judge; Ross, Judge; and

Larkin, Judge.

                         UNPUBLISHED OPINION

CHUTICH, Judge

       Appellant Scott Baynes challenges his conviction of misdemeanor violation of an

order for protection following a stipulated-facts trial. Baynes argues that the district court
erred by finding that he knew of the existence of the order even though the person

protected by the order told him that it had been lifted. Because we conclude that the

district court’s finding is not clearly erroneous, we affirm his conviction.

                                          FACTS

       Baynes’s ex-fiancée, Sherry Rucker, obtained an order for protection in June 2013.

According to the terms of the order, it was to last for two years or “until modified or

vacated at a hearing.”

       On January 21, 2014, Rucker went to Ramsey County Court and filed an affidavit

to lift the order for protection. A hearing was scheduled on the matter for February 10,

2014. After filing the affidavit but before the hearing, Rucker told Baynes that she had

gone to court to lift the order and invited him to stay with her and her two minor children.

       Baynes had been staying with Rucker for about ten days when, on February 4,

2014, Saint Paul police received a call from a third party alleging that Baynes violated the

order for protection. When officers arrived, Baynes explained that Rucker had gone to

court to lift the order. Rucker confirmed Baynes’s assertion and explained that she had

asked Baynes to stay with her after she was assaulted by her ex-boyfriend.

       The officers determined that the order for protection was still valid and took

Baynes into custody. The state charged Baynes with one count of misdemeanor violation

of an order for protection. See Minn. Stat. § 518B.01, subd. 14(b)(2014).

       At trial, the parties stipulated to the following facts: there was an existing court

order for protection; Baynes was served with and knew about the order for protection;

Rucker went to court to have the order dropped on January 21, 2014, and a hearing was


                                              2
set for the matter for February 10, 2014; Rucker told Baynes that the order had been

dropped and invited Baynes to stay with her; and Baynes had been staying with Rucker

and her minor children for about ten days. The parties also stipulated to three exhibits:

(1) the police reports, (2) the order for protection, and (3) the affidavit of service for the

order for protection.

       After evaluating the evidence, the district court convicted Baynes of a

misdemeanor violation of an order for protection. It then sentenced Baynes to 90 days in

jail and stayed the sentence for one year. Baynes appeals.

                                      DECISION

       The statute under which Baynes was convicted provides, in relevant part, that,

“whenever an order for protection is granted by a judge . . . and the respondent or person

to be restrained knows of the existence of the order, violation of the order for protection

is a misdemeanor.” Minn. Stat. § 518B.01, subd. 14(b). The parties stipulated that

Baynes violated the order for protection by staying with Rucker and her two children, so

the dispositive issue is whether Baynes knew of the existence of the order.

I.     Knowledge of the Order for Protection

       The parties raise two component questions, one factual and one legal, in

determining whether Baynes knew of the existence of the order. See id. The factual

question is whether Baynes had a good-faith belief at the time he visited Rucker that the

order was no longer in effect. The legal question posed is whether, even if Baynes had a

good-faith belief that the order had been lifted, the law only requires him to know of the

existence of the order when originally issued. Because we conclude that Baynes did not


                                              3
have a good-faith belief that the order was no longer in effect at the time he visited

Rucker, we do not reach the legal question.

       A.     District Court Order

       The parties stipulated to most of the relevant facts, but did not stipulate to whether

Baynes had a good-faith belief at the time he visited Rucker that the order was no longer

in effect. Further, the parties seem to disagree on whether the district court believed

Baynes’s contention that he did not know that the order was still in effect. To resolve this

dispute, we examine the language of the district court order.

       In reaching its decision, the district court emphasized that Baynes did not receive

any paperwork or verification from the court showing that the order had been vacated.

The district court articulated the elements of the crime as follows:

              First, there was an existing court order for protection,

              Second, [Baynes] knew of the existence of the order,

              Third, [Baynes] violated a term or condition of the order, and;

              Fourth, [Baynes’s] act took place on or about February 4,
              2014 in Ramsey County.

But in the findings of fact and conclusions of law, the district court concluded that

Baynes was guilty of violating an order for protection because the state proved the

following beyond a reasonable doubt:

              that there was a valid [order for protection] in existence, that
              the defendant knew of the order and had not received any
              notification from the court that the order was vacated, [and]
              that the defendant was having contact with Sherry Rucker on
              or about February 4, 2014, in Ramsey County.



                                              4
(Emphasis added.)      The district court added the phrase “and had not received any

notification from the court that the order was vacated” onto the second element of the

crime. Baynes assumes that the facts are undisputed and reads the phrase as making a

legal conclusion that the statute only requires the state to prove that he knew about the

order when it was issued. The state disagrees and reads the phrase as explaining a factual

finding that Baynes did not actually have a good-faith belief that the order was no longer

valid.

         We conclude that the district court’s decision was based on a factual finding that

Baynes did not have a good-faith belief that the order had been lifted. Accordingly, we

review the district court’s finding for clear error. See State v. Berrios, 788 N.W.2d 135,

140 (Minn. App. 2010) (stating that a district court’s factual determinations are reviewed

for clear error), review denied (Minn. Nov. 16, 2010).

         B.    Sufficiency of the Evidence

         Baynes maintains that he had a good-faith belief that the order had been lifted and

therefore did not know of the existence of the order when he violated it. Baynes notes

that the order for protection did not require him to be in court for the order to be dropped

or inform him that he would receive notice or any communication from the district court

if the order was lifted. The order only stated that it would be in effect “for a period of

two years from the date of this order, or until modified or vacated at a hearing.” Baynes

argues that he relied on Rucker’s information that the order for protection was vacated,

and because the statute requires knowledge, it does not matter whether that belief was

reasonable.


                                              5
         On sufficiency-of-the-evidence review, we review the record “in a light most

favorable to the conviction” to determine whether the evidence is sufficient to allow the

fact-finder to reach the verdict that it did. State v. Webb, 440 N.W.2d 426, 430 (Minn.

1989).     We “assume that the [fact-finder] believed all of the state’s witnesses and

disbelieved any evidence to the contrary.” State v. Chambers, 589 N.W.2d 466, 477

(Minn. 1999). “We will not disturb the verdict if the [fact-finder], acting with due regard

for the presumption of innocence and the requirement of proof beyond a reasonable

doubt, could reasonably conclude that the defendant was proven guilty of the offense

charged.” State v. Nelson, 812 N.W.2d 184, 187 (Minn. App. 2012) (quotation omitted).

         Here, Baynes’s conviction results from the district court’s factual finding that he

did not have a good-faith belief that the order for protection had been lifted. This finding

is not clearly erroneous. The district court could reasonably find, based on the stipulated

facts, that Baynes did not have such a good-faith belief.

         The parties stipulated that Baynes was served with the order and knew of its

contents, including its period of effectiveness, and had not received any notification from

the court that the order was vacated. The order itself states that it will be effective for

two years unless modified or vacated at a hearing. Tellingly, it specifically warns Baynes

that he “must not enter or stay at [Rucker]’s residence for any reason, even if invited to

do so.” The district court reasonably found that “[b]eing misled by a protected party is

not enough to overcome the language contained in the [order for protection].”

         Given that factual finding, sufficient evidence in the record supports the district

court order. We conclude that a fact-finder acting with due regard for the presumption of


                                              6
innocence and the requirement of proof beyond a reasonable doubt could reasonably

conclude that Baynes was guilty of the charged offense.

II.    Due Process Claim

       Baynes finally contends that he is entitled to a judgment of acquittal because the

stipulated facts support a good-faith mistake-of-fact defense. Baynes supports this claim

by asserting a due-process right to present an affirmative defense, citing this court’s

precedent in State v. Wiltse. 386 N.W.2d 315, 318 (Minn. App. 1986) (reasoning that “it

is difficult to imagine a situation where, when an essential element of a crime turns on the

presence of a defendant, the defendant could be prevented from explaining his presence

at the scene to the jury”), review denied (Minn. June 30, 1986).

       Baynes’s argument is unavailing. As discussed above, the parties did not actually

stipulate to all the facts required for Baynes’s good-faith mistake-of-fact defense. The

district court reasonably found that Baynes did not have a good-faith belief that the order

had been lifted.

       In addition, Wiltse does not apply because Baynes was not prevented from

presenting his defense to the fact-finder. Baynes explained his presence at Rucker’s

house and stipulated to facts relevant to his defense. Due process does not require that

the district court believe his defense or grant him a judgment of acquittal.

       Affirmed.




                                             7